            Case 2:18-cv-04676-JHS Document 4 Filed 01/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT PENNSYLVANIA

TINA KWIATKOWSKI,                              )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Case No. 2:18-cv-4676-JHS
                                               )
CHW GROUP, INC. d/b/a Choice Home              )
Warranty,                                      )
                                               )
       Defendant.                              )
                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, TINA KWIATKOWSKI, (“Plaintiff”), through her attorney, Michael A. Siddons,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

prejudice, against Defendant, CHW GROUP, INC d/b/a CHOICE HOME WARRANTY.



January 18, 2019                     By:_/s/ Michael A. Siddons____________
                                            Michael A. Siddons
                                            Attorney #89018
                                            The Law Firm of Michael Alan Siddons, Esquire
                                            230 N. Monroe Street
                                            PO Box 403
                                            Media, PA 19063
                                            Tel: 484-614-6546
                                            msiddons@siddonslaw.com
                                            Attorney for Plaintiff




                                               1
          Case 2:18-cv-04676-JHS Document 4 Filed 01/18/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On January 18, 2019, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Michael Siddons
                                    Michael Siddons




                                               2
